Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 1 of 9 PageID 4277




                            EXHIBIT B
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 2 of 9 PageID 4278




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

    FOODONICS INTERNATIONAL, INC., )
    a Florida corporation,
                                      )
            Plaintiff,
                                      )
    v.                                              Case No. 3:17-cv-1054-J-32JRK
                                      )
    DINA KLEMPF SROCHI, as Trustee
    of the LAURA JEAN KLEMPF          )
    REVOCABLE TRUST, a Florida trust,
                                      )
            Defendant.
                                      )

    DINA KLEMPF SROCHI, as Trustee            )
    of the LAURA JEAN KLEMPF
    REVOCABLE TRUST, a Florida trust,         )
                                              )
          Counterclaim Plaintiff,
                                              )
    v.
                                              )
    FOODONICS INTERNATIONAL, INC.,
    a Florida corporation, and KEVIN )
    JACQUES KLEMPF,
                                     )
           Counterclaim Defendants.
                                     )

                DECLARATION OF JAMES H. POST IN SUPPORT
                 OF THE TRUST’S RESPONSE TO FOODONICS’
                MOTION TO COMPEL PRIVILEGED DOCUMENTS

          I, James H. Post, declare as follows:

                            The Jean Klempf Privilege Group

          1.     I have been a member of the Florida Bar since 1974 and a partner in the

    law firm of Smith Hulsey & Busey (“SHB”) since 1979.
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 3 of 9 PageID 4279




           2.      In January 2017, our firm began the representation of Dina Klempf

    Srochi, in her capacity as Trustee of the Laura Jean Klempf Revocable Trust Dated

    April 1, 1992, and Dennis L. Blackburn, in his capacity as Assistant Trustee of the

    Laura Jean Klempf Trust (collectively, the “Trust”) to represent the Trust in the

    prosecution of the claims against Jacques Klempf and Foodonics International, Inc.

    (“Foodonics”) which are now the subject of this action.

           3.      Since January 2017, I have been the attorney at SHB with principal

    responsibility for this case.

           4.      Prior to my firm’s involvement, Jean Klempf and the Trust were

    represented by other attorneys, including Dennis Blackburn, Steven Brust and Joe

    Frein. Mr. Blackburn continues to be co-counsel for the Trust, including in connection

    with this action.

           5.      Attached is a chart identifying the persons Jean Klempf assembled and

    relied upon to participate in privileged communications regarding her and her Trust (the

    “Jean Klempf Privilege Group”).

          The emails Dina Klempf Srochi sent to herself were part of a protocol
            requested by SHB intended to collect material information, work
         product and input from the client to formulate and provide legal advice

           6.      Dina Klempf Srochi sent emails to herself to identify and share with

    counsel and other members of the Jean Klempf Privilege Group with what she

    perceived as material information and documents regarding the legal issues and

    disputes between (a) Jean Klempf and the Trust and (b) Jacques Klempf and Foodonics,

    including the legal issues which are now the subject of this case. The information and

    opinions contained in these emails were utilized by SHB to formulate and provide legal

                                               2
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 4 of 9 PageID 4280




    advice to Jean Klempf and the Trust representatives, which included Dina Klempf

    Srochi, who participated in the Jean Klempf Privilege Group as (i) a supportive and

    trusted family member, (ii) an agent, (iii) a beneficiary of the Trust and (iv) successor

    Trustee and, after February 5, 2016, as Trustee.

           7.       SHB anticipated that all emails generated by Dina Klempf Srochi to

    herself pursuant to this protocol would be treated as privileged and confidential.

                                   The Trust’s Privilege Log

           8.       On March 27, 2018, Foodonics International, Inc. and Jacques Klempf

    (collectively, the “Foodonics Parties”) served a request for the production of documents

    to the Trust.

           9.       On April 19, 2018, pursuant to the Order Governing ESI Issues (Doc.

    27), the discovery liaisons for the Trust (Chris Dix, Esq.) and the Foodonics Parties

    (Michael Santana, Esq.) agreed to an ESI process for (i) determining search terms and

    (ii) the subsequent review of all data for privilege and relevance prior to production to

    avoid document dumping (the “Agreed Discovery Process”). See Exhibit F to the

    Counterclaim Plaintiff’s Response to Counterclaim Defendants’ Motion to Compel (the

    “Motion to Compel”).

           10.      On April 26, 2018, the Trust timely served its response and objections to

    the Foodonics Parties’ request for production of documents. In its response, the Trust

    objected to each request seeking the production of privileged documents.

           11.      On August 22, 2018, the Court entered an Order which, among other

    things, required the Trust to produce all documents responsive to the agreed search

    terms by September 30, 2018.
                                                3
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 5 of 9 PageID 4281




           12.    On or about September 30, 2018, the Trust timely produced relevant,

    non-privileged documents responsive to the Foodonics Parties’ request for production.

           13.    The Trust withheld privileged documents from its production on

    September 30, 2018, pursuant to the Agreed Discovery Process agreed to by the

    ediscovery liaisons for the parties on April 19, 2018.

           14.    The following chronology describes the efforts undertaken by the

    undersigned and SHB to prepare and produce the Trust’s privilege log, as well as other

    material events that transpired during that same time frame:

           a.     In August and September 2018, the Trust utilized a document review
                  team from KLDiscovery to conduct a first-pass review of documents for
                  relevance and to identify documents as “potentially privileged” when the
                  documents involved characteristics typically found in privileged
                  communications (e.g., documents containing the names of attorneys and
                  law firms retained by Jean Klempf or the Trust).

           b.     After KLDiscovery completed the first-pass review of the Trust’s
                  documents, SHB attorneys conducted a second-pass review of the
                  documents to make further determinations regarding relevance and
                  privilege, culminating in the Trust’s timely production of documents to
                  the Foodonics Parties on September 30, 2018.

           c.     On October 2, 2018, the Court held its fourth Discovery Status
                  Conference in this case. The topics discussed at that status conference
                  included the lack of documents and privilege log produced by
                  GrayRobinson and the obvious deficiencies in the initial privilege log
                  produced by Foodonics.

           d.     From October 12 – 24, 2018, an SHB legal assistant assigned to this case
                  began using a software program called Priv Log Builder (offered by
                  KLDiscovery) to start creating a privilege log for the Trust. The initial
                  efforts to generate a privilege log resulted in a preliminary log containing
                  7,081 items. At this preliminary stage, the log had not been subjected to
                  any review by any attorney at SHB.

           e.     In October 2018, SHB moved its offices from 225 Water Street to 1
                  Independent Drive, resulting in considerable disruption to SHB’s
                  operations and personnel.

                                               4
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 6 of 9 PageID 4282




          f.    On October 25, 2018, the Court held its fifth Discovery Status
                Conference. The topics discussed at that status conference included
                ongoing deficiencies in the discovery responses and privilege logs
                produced by GrayRobinson and Foodonics.

          g.    November 2, 2018, the SHB attorneys and staff working on this case met
                to discuss several pending discovery matters, including the preliminary
                log generated by the Priv Log Builder tool.

          h.    On November 5, 2018, the Court held its sixth and final Discovery Status
                Conference. The topics discussed at that status conference included
                ongoing deficiencies in the privilege logs produced by GrayRobinson
                and Foodonics.

          i.    November 6, 2018, the SHB attorneys and staff working on this case met
                again to discuss several pending discovery matters, including the
                preparation of the Trust’s privilege log. At that time, the SHB legal
                assistant was directed to undertake the review of the 7,081 privileged
                documents to determine responsiveness.

          j.    On November 28 and 29, 2018, the Trust deposed Jacques Klempf and
                David Hancock regarding the sluggish discovery and other discovery
                deficiencies of Foodonics, Jacques Klempf and GrayRobinson in
                connection with this case.

          k.    On January 28, 2019, the Trust took the continued deposition of David
                Hancock regarding additional sluggish discovery and other discovery
                deficiencies of Foodonics, Jacques Klempf and GrayRobinson in
                connection with this case.

          l.    In March 2019, the SHB legal assistant responsible for using
                KLDiscovery’s Priv Log Builder to create the Trust’s privilege log left
                the employ of SHB without completing her review of the 7,081
                documents on the preliminary privilege log.

          m.    On April 11, 2019, the Court entered an order directing the parties in this
                case to file all motions for sanctions by May 20, 2019. Between April
                11 and May 20, 2019, SHB’s resources were focused (i) on preparing the
                Trust’s Motion for Sanctions and the Trust’s Motions to Compel
                Foodonics and GrayRobinson to produce documents from their
                respective privilege logs and (ii) other time-intensive and substantial
                matters in this case, such as the time-sensitive review in batches of the
                300,000+ documents dumped by the Foodonics Parties over the course
                of discovery in this case, contrary to the Agreed Discovery Process.



                                             5
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 7 of 9 PageID 4283




          n.    On May 20, 2019, the Trust filed its motions for sanctions and to compel
                production of documents from privilege logs of Foodonics and
                GrayRobinson.

          o.    On May 21, 2019, an SHB associate took over for the SHB legal assistant
                and began working with KLDiscovery on revising the privilege log and
                adding the “privilege type” as a category shown on the log. With
                assistance from KLDiscovery, SHB identified and removed a large
                volume of non-privileged documents that had been inadvertently marked
                as privileged. Eliminating non-privileged documents reduced the
                number of privileged documents from 7,081 down to 3,362.

                Although this process of eliminating non-responsive documents and
                irrelevant documents from the privilege log was expressly agreed by the
                parties’ ediscovery liaisons, the Trust was the only party that followed
                the Agreed Discovery Process -- Foodonics and GrayRobinson chose to
                serve privilege logs which contained thousands of documents irrelevant
                to this case leading to the substantial burden and delays described in
                greater detail in the Trust’s motion for sanctions due to sluggish
                discovery.

          p.    On May 22, 2019, after additional review for responsiveness, the draft
                privilege log was reduced from 3,362 to 2,107 items.

          q.    On June 17, 2019, after additional review for responsiveness, the draft
                privilege log was reduced from 2,107 items to 1,911 items.

          r.    Between June 17, 2019 and December 7, 2019, the undersigned counsel
                reviewed the 1,911 items in batches over time as a second level review.
                During that same time, the undersigned was also focused on other time-
                intensive and substantial matters in this case, including (i) the
                preparation and filing of the Trust’s Amended Answer and Amended
                Counterclaim, (ii) the pursuit of additional documents from Cal-Maine
                Foods and Dolph Baker, BB&T, and other third parties, (iii) the
                continued review of the 300,000+ documents produced by the Foodonics
                Parties in this case, (iv) the Court’s appointment of a Special Master in
                this case, (v) the deposition of Jess Wright and issues surrounding his
                communications with GrayRobinson and others and (vi) preparation and
                filing of a memorandum regarding the Court’s jurisdiction in this case.

          s.    On December 7, 2019, the SHB associate working on the privilege log
                met with me to discuss final revisions to the privilege log.

          t.    On December 19, 2019, the SHB associate working on the privilege log
                had a medical procedure and was out of the office for several days.


                                            6
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 8 of 9 PageID 4284
Case 3:17-cv-01054-TJC-JRK Document 226-2 Filed 02/12/20 Page 9 of 9 PageID 4285
